 Case: 4:18-cv-01562-JAR Doc. #: 64-1 Filed: 03/14/19 Page: 1 of 3 PageID #: 1018



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

MAR’BELLA SANDOVAL, individually and
on behalf of all others similarly situated,           Case No. 4:18-cv-01562-JAR

                  Plaintiff,

       v.

SERCO, INC.,

                  Defendant.


                           DECLARATION OF JADE M. GILSTRAP

       I, Jade M. Gilstrap, pursuant to 28 U.S.C. § 1746, state as follows:

1.     I have personal knowledge of the facts set forth in this Declaration.
2.    I submit this Declaration in support of Defendant’s Motion for Denial of Plaintiff’s Motion
for Court-Facilitated Notice, Accounting of Plaintiff’s Communications with Putative Class
Members, and Sanctions, filed contemporaneously herewith.
3.     On February 25, 2019, Serco and its counsel became
aware that Opt-In Plaintiff Terra Hudson had posted information
regarding the above captioned lawsuit on her Facebook page.
4.      On February 28, 2019, I accessed Ms. Hudson’s publicly
available Facebook page (located at: http://www.facebook.com/
terra.hudson.37) by typing her name in the search bar on the
Facebook website and clicking the first hyperlinked name
yielded by the search.
5.     Upon accessing Ms. Hudson’s Facebook page, I
observed a message dated February 20, 2019, which appeared to
be a copied and pasted email from Carter Hastings, an attorney
at Anderson Alexander, PLLC. A screenshot of the Facebook
post appears to the right.
6.      As depicted in the screenshot, Ms. Hudson tagged
Christina Marie Gamboa and 39 other individuals to her post.
Upon clicking the hyperlink labeled “39 others,” I was able to
view the names of the 39 other individuals who were tagged.
Screenshots of the names that were displayed appear below.
Case: 4:18-cv-01562-JAR Doc. #: 64-1 Filed: 03/14/19 Page: 2 of 3 PageID #: 1019




                                   Page 2 of 3
 Case: 4:18-cv-01562-JAR Doc. #: 64-1 Filed: 03/14/19 Page: 3 of 3 PageID #: 1020



       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.

       Executed on March 13, 2019




                                                                 Jade M. Gilstrap




                                           Page 3 of 3
